 GEORGETOWN HOLIDAY INNGeorgetown Associates d/b/a Georgetown HolidayInn and Hotel, Motel, Restaurant Employees andBartenders Union Local 270 of the Hotel &Restaurant Employees & Bartenders InternationalUnion, AFLCIO. Cases 11-CA-6791, 11-CA-6934, 11-CA-6981, 11-CA-7082, and II-CA7117March 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 29, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.The Respondent operates a motel and restaurantbusiness in Georgetown, South Carolina. Pursuant toa Board-conducted election, the Union was certifiedas the collective-bargaining agent for the Respon-dent's employees on May 24, 1976. On August 18,1976, the Union engaged in a strike which ended onDecember 8, 1976, when the employees ratified acollective-bargaining contract and a strike-settlementagreement which provided for the gradual rehiringbased on seniority of striking employees who hadbeen replaced by the Respondent during the strike.4Both before and after the end of the strike, the Unionfiled a number of charges against the Respondentalleging violations of Section 8(a)(1), (3), and (5) ofthe Act. On May 25, 1977, the Regional Directorapproved an informal settlement agreement withrespect to those charges. As a result of conductoccurring after May 25, however, the Regionalt In his Decision, the Administrative Law Judge ruled that certaintestimony was inadmissible solely because it was hearsay and refused to relyon it. While we agree with his refusal to rely on the hearsay testimonyinvolved here because of its unreliability, we disagree with the Administra-tive Law Judge's ruling that hearsay is per se inadmissible.2 We note and hereby correct the Administrative Law Judge's inadver-tent reference to "Gene Simpson" rather than "Gene Johnson" in sec. II,B,of his Decision.3 The Administrative Law Judge inadvertently failed to cite F. W.Woolworth Company, 90 NLRB 289 (1950), in regard to backpay.' Most stnkers apparently obtained reinstatement within several months.5 Unlawful conduct found by the Administrative Law Judge to haveoccurred after the settlement agreement included interrogation of employees235 NLRB No. 62Director withdrew his approval of the settlementagreement and issued a consolidated complaintresulting in this proceeding.5We find merit in the General Counsel's exceptionsto the Administrative Law Judge's findings in rela-tion to the discharges of Lois Simpson, Harry Lewis,and Leroy Steele, his findings with respect to theRespondent's duty to furnish the Union with a list ofthe names and addresses of employees after May 17,1977, and his proposed Remedy.In finding the Respondent violated Section 8(a)(3)and (1) when it discharged Simpson, the Administra-tive Law Judge reasoned that the justification ad-vanced by the Respondent for her discharge (inabili-ty to perform the work) was not substantiated by therecord, and concluded that but for her union activityshe would not have been fired. She had been a strikerand had returned to work pursuant to the strike-settlement agreement. In his exceptions, the GeneralCounsel notes that, in addition, the termination lettersent to Simpson by the Respondent characterizes heras a probationary employee. In fact, she had workedfor the Respondent for nearly 5 years before thestrike. Thus, it is apparent that the Respondent, inviolation of Section 8(a)(3), did not accord her thefull rights and privileges to which she was entitledupon returning to work after the strike. Globe MoldedPlastics Company, Inc., 204 NLRB 1041 (1973); TheLaidlaw Corporation, 171 NLRB 1366 (1968), enfd.414 F.2d 99 (C.A. 7, 1969), cert. denied 397 U.S. 920(1970).We disagree with the Administrative Law Judge'sdismissal of the complaint with respect to thedischarge of Steele. He reasoned that Steele hadgiven the Respondent sufficient cause to justify its'action. The record shows that Steele was 16 years oldwhen he commenced work as a dishwasher on May4, 1977. At his preemployment interview, Johnson,the "Innkeeper," inquired whether Steele intended tojoin the Union, stating that he "had better not."6Although he was scheduled to work from 4 until I Ip.m., he testified that in order to complete his duties,which consisted of washing the dishes, pots, andpans, etc., cleaning the dishwashing machine, andmopping up the kitchen, he often had to stay muchlater than 11 o'clock. He explained that since theabout their union sympathies, threats of more stringent working conditionsand of reprisals for employees who engaged in union activity, and promisesof benefits for withdrawing charges filed with the Board. Unlawful conductfound to have been committed by the Respondent before the settlementagreement included a violation of Sec. 8(aXI) by telling strikers during thestrike they could not return to work because they had signed union cardsand refusing to accept grievances under the contract, a violation of Sec.8(aX3) by discharging three employees for engaging in union activity, and aviolation of Sec. 8(aX5) by failing to provide the Union, within a reasonabletime of its request, with a list of the names and addresses of strikereplacements.6 The Administrative Law Judge found this questioning to be a violationof Sec. 8(aX 1).485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaitresses continued taking orders from customersuntil 9:45, dishes often still would be coming in tothe kitchen at 11 o'clock. On May 25, he signed acard authorizing the deduction of union dues fromhis wages; this card was forwarded to the Respon-dent on June 1. Shortly thereafter, Johnson toldSteele that he was "disappointed" in him, and that"now the union might put [him] out of a job." 7 Then,on June 2, Steele received his first warning concern-ing his alleged unauthorized use of the telephone.8Inaddition, he was told not to work overtime tocomplete his duties in the kitchen. Claiming he wasunable to complete the work in the allotted time, hebegan to leave some of the dishes undone. On June20, he filed a grievance over what he claimed washarassment from the head cook over the incompletedwork.9On June 22, he was fired, purportedly for hisunauthorized telephone usage and for not completinghis work during his shift. It is abundantly clear thatJohnson had knowledge of Steele's union sympa-thies, that he expressed considerable hostility withrespect to those sympathies, that the timing ofSteele's discharge was proximate to his signing of adues-checkoff authorization card and his filing of thegrievance, and that the reason given for his dischargewas transparently pretextual. Accordingly, contraryto the Administrative Law Judge, we find theRespondent violated Section 8(a)(3) and (1) when itdischarged him.We also disagree with the Administrative LawJudge's dismissal of the complaint with respect toLewis' discharge (which also occurred on June 22,1977). Although Lewis had picketed the Respondentduring the strike, he did not sign a checkoff authori-zation card until May 27, 1977. Like Steele, heworked as a dishwasher on the 4 to 11 p.m. shift. Hereceived his first warning concerning incompletedwork on May 16, 1977. His termination slip, how-ever, lists as the cause of his firing the incompletedwork and his alleged tardiness for work on "June 20-21, 26 & 29." The Respondent offered no explana-tion for the reference to Lewis' tardiness on 2 daysthe week after he was discharged. In light ofJohnson's knowledge of Lewis' union activity, John-son's contemporaneous expression of union animusto Steele, the pretextual reason provided for Lewis'discharge apparent from the unexplained misstate-ments appearing on the face of his termination slip,7 The Administrative Law Judge found that this statement violated Sec.8(aXl).8 Steele claimed he was calling his father each day to arrange a ridehome. That is not surprising, since he intermittently had found it necessaryto work late to complete his kitchen duties.'9 Johnson apparently offered to fire the head cook and to hasten therecall of two economic strikers in return for the Union's withdrawal ofunfair labor practice charges filed on behalf of Steele and Arlene Gamble.The Administrative Law Judge found that in offering to recall the strikers inreturn for the withdrawal of charges, the Respondent violated Sec. 8(aX I).and the timing of his discharge proximate to Steele'sfiling of a grievance over at least one of theconditions allegedly giving rise to his (Lewis') dis-charge, we find that the Respondent violated Section8(a)(3) and (1) of the Act when it discharged Lewis.The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(5)when, after a series of requests by the Unionbeginning on or about October 20, 1976, andcontinuing during the contract negotiations, it failedwithin a reasonable time to provide the Union with alist of the names and addresses of employees it hadhired to replace the strikers.'0We do not agree,however, with his failure to find that the Respon-dent's refusal to provide an updated list after theUnion requested one on May 17, 1977, and again onJune 30, 1977, also violated the Act.'l The Unioncontended that it needed the information to adminis-ter the contract effectively and to perform its duty asexclusive representative of the Respondent's employ-ees. The Administrative Law Judge disagreed, rea-soning that the Union had demonstrated "no partic-ular need for a list" at that time. However, it is wellsettled that the names and addresses of unit employ-ees, like wage data, are presumptively relevant to theUnion's role as bargaining agent either duringcontract negotiations or during the term of anagreement. Hence no showing of particularized needwas necessary. Pearl Bookbinding Company, Inc., 213NLRB 532 (1974), enfd. 517 F.2d 1108 (C.A. 1,1975); United Aircraft Corporation, 181 NLRB 892(1970), enfd. 434 F.2d 1198 (C.A. 2, 1970), cert.denied 401 U.S. 993 (1971); Prudential InsuranceCompany, 173 NLRB 792 (1968), enfd. 412 F.2d 77(C.A. 2, 1969), cert. denied 396 U.S. 928 (1969).Moreover, it is apparent that the information was notreadily available from other sources. The Respon-dent employs approximately 50 persons and experi-ences substantial turnover. There is no union-securi-ty clause (nor could there be since South Carolina isa right-to-work State). The steward system wouldhave been an inadequate means to obtain thisinformation, since stewards were generally restrictedto their own work areas. Accordingly, we find that inrefusing to provide the Union with the names andaddresses of employees after its May 17, 1977,request, the Respondent violated Section 8(a)(5) of'o The record shows and the Administrative Law Judge found that theUnion requested a list at a negotiating session on October 20, 1976, andreiterated its request in subsequent correspondence with the Respondent'sattorney. The Respondent failed to provide the requested information,however, until December 17, 1976, after sending only a list of names (withno addresses) on December 3, 1976.it Following the May 17 request, the Respondent again balked untilfinally sending a list of only names (with no addresses) on August 10, 1977.486 GEORGETOWN HOLIDAY INNthe Act. See Magma Copper Company, San ManuelDivision, 208 NLRB 329 (1974).Finally, we find merit in the General Counsel'sexception to the Administrative Law Judge's decisionto exclude presettlement violations of Section 8(a)(3)from the notice to be posted at the Respondent'spremises.12It has long been our policy that noticesshould inform employees of their statutory rights,how those rights were violated, and the processes bywhich those rights have been vindicated. See BilyeuMotor Corp., 161 NLRB 982 (1966). Contrary to theAdministrative Law Judge, we do not believe thatconduct which was originally the subject of asettlement agreement is effectively remedied by anotice posted pursuant to that agreement where theRespondent had caused approval of that agreementto be withdrawn by committing additional unfairlabor practices. Thus, we shall modify the notice toinclude all of the Respondent's presettlement viola-tions of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Georgetown Associates d/b/a GeorgetownHoliday Inn, Georgetown, South Carolina, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:i. Substitute the following for paragraph l(h):"(h) Failing to credit recalled economic strikerswith seniority for prior service, or discharging, or inany other manner discriminating against, employeesbecause of their membership in or support of theHotel, Motel, Restaurant Employees and BartendersUnion Local 270 of the Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO, orany other labor organization."2. Substitute the following for paragraph 2(a):"(a) To the extent it has not already done so, offerAlbertha Beach, Cleo Eaddy, Harry Lewis, LoisSimpson, and Leroy Steele immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any losses of pay they may have suffered asa result of the discrimination practiced against themin the manner set forth in the section of this Decisionentitled 'The Remedy.' "3. Substitute the following for paragraph 2(d) andreletter the following paragraphs accordingly:"(d) Bargain collectively with the above-namedlabor organization by furnishing it, upon request, alist of the full names and home addresses ofemployees in the appropriate unit."4. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges the Respondent violat-ed Section 8(a)(3) and (1) of the Act by dischargingArlene Gamble on or about June 23, 1977, and byassigning Cleo Eaddy and Lois Simpson less desir-able work shifts since on or about June 4, 1977.12 The General Counsel also contends that the Administrative LawJudge excluded presettlement violations of Sec. 8(a)(3) from his Order.Although in fact he did provide for the reinstatement of these discnmina-tees, we shall modify the Order to require the Respondent to cease anddesist from all discrimination against employees for engaging in unionactivity.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found,after a hearing, that we violated Federal law invarious ways. Although we agreed to remedy and torefrain from committing in the future some of thesepractices in a settlement agreement on May 25, 1977,the National Labor Relations Board has withdrawnits approval of that settlement agreement because ofour subsequent violations of your rights. We herebynotify you that:The National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT threaten you with more stringentworking conditions because of your union activi-ties.WE WILL NOT threaten you with discharge, orfire you, or otherwise discriminate against youbecause of your union activities.WE WILL NOT promise you benefits if yourunion desists from invoking the Act on behalf ofother employees.WE WILL NOT interrogate you about your uniondesires.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT tell you that you cannot abandona strike and return to work because you havesigned union cards.WE WILL NOT tell you that you do not deserveyour jobs back because you are engaged in astrike.WE WILL NOT refuse to accept grievances fromyour stewards and offer to give them a better dealthan any union can.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist the Hotel,Motel, Restaurant Employees and BartendersUnion Local 270 of the Hotel & RestaurantEmployees & Bartenders International Union,AFL-CIO, or any other labor organization.WE WILL offer to the employees named below,to the extent we have not already done so, fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to any seniority or otherrights and privileges previously enjoyed, andmake them whole for any loss of pay they mayhave suffered as a result of the discriminationagainst them, including interest:Albertha BeachCleo EaddyHarry LewisLois SimpsonLeroy SteeleWE WILL bargain collectively with the above-named labor organization by furnishing it, uponrequest, a list of the full names and homeaddresses of employees in the appropriate unit.GEORGETOWNASSOCIATES D/B/AGEORGETOWN HOLIDAYINNDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge in Case I -CA-6791 was filed on October 26,1976. A complaint was issued on February 1, 1977. Thecharge in Case I -CA-6934 was filed on February 25 andamended on March 4, 1977. A consolidated complaint wasissued in Cases 11 -CA-6791 and 6934 on April 1, 1977.The charge in Case 11-CA-981 was filed on April I andamended on April 27 and May 10, 1977. A consolidatedI The General Counsel's motion to correct the transcript is herebygranted.complaint was issued in Cases I l-CA-6791, 6934, and6981 on April 29 and amended on May 11, 1977.On May 24, 1977, the day appointed for hearing of thethird complaint, all parties entered into an informalsettlement agreement. It was approved by the RegionalDirector on May 25. It provided that Respondent wouldnot refuse to furnish information to Local 270, tellemployees they do not deserve their jobs back because theyare engaged in a strike, refuse to accept grievances fromunion stewards or offer to give stewards better deals thanany union could, and discharge or otherwise discriminateagainst employees for engaging in union activities. Affir-matively, Respondent agreed to reinstate Cleo Eaddy, LoisSimpson, Albertha Beach, and Jeanette Thomas and tomake the first three whole for lost wages by payment toeach of a certain sum. Respondent did so.The charge in Case 11-CA-7082 was filed on June 24and amended on July 12, 1977. The charge in Case I I-CA-7117 was filed on July 18, 1977. A consolidated complaintwas issued in all five cases on August 3, 1977. It allegedthat Respondent had violated the May 24, 1977, settlementagreement by committing subsequent unfair labor prac-tices. Of the four discriminatees provided for in thesettlement agreement, only Cleo Eaddy and Lois Simpsonwere named as discriminatees in this complaint. At theopening of the hearing, I granted the General Counsel'smotion to add Albertha Beach.The hearing was held on August 22, 23, and 24, 1977, inGeorgetown, South Carolina. Numerous issues based onSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, were litigated. For the reasons setforth below, I find Respondent committed some, but notall, of the unfair labor practices alleged.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGOS OF FACTI. JURISDICTIONRespondent, a limited partnership, owns a motel inGeorgetown, South Carolina. The motel is managed byPremier Management Corporation, headquartered in Mi-ami, Florida. During the 12 months just prior to August 3,1977, Respondent realized gross revenues in excess of$500,000 by providing rooms, food, and beverages tononresident guests and purchased goods and materialsvalued in excess of $50,000 which were shipped directly tothe motel from suppliers located outside the State of SouthCarolina.II. THE UNFAIR LABOR PRACTICESA. BackgroundLocal 270 won a Board election held among Respon-dent's employees on May 19, 1976, and was certified astheir collective-bargaining representative on May 27. Theunit consists of all full-time and regular part-time house-488 GEORGETOWN HOLIDAY INNkeeping employees, laundry employees, restaurant andkitchen employees, bartenders, and front desk employeesat the motel, excluding office clericals, guards, and supervi-sors as defined in the Act. Bargaining began on July 8,1976, and continued on July 9, July 26-27, and August 16-17 without success. Consequently, Local 270 struck themotel on August 18, 1976. Negotiating sessions were heldthereafter on August 25, September 4, October 20, andDecember 3, 1976. On the latter date, agreement wasfinally reached on a contract, as well as on terms for endingthe strike. Employees ratified the agreements on December4. On December 8, 1976, Local 270 and Respondentexecuted a written contract covering wages, hours, andconditions of employment of unit employees and a docu-ment entitled "Strike Settlement Agreement." The latterprovided for reinstatement on or before January 1, 1977, offive unnamed employees. All other striking employees wereplaced on a preferential hiring list for a period of I year.They were to be reinstated, by seniority, as jobs becameavailable. Included among the 54 names on the list werethose of Albertha Beach, Cleo Eaddy, Arlene Gamble,Harry Lewis, and Lois Simpson. All persons on the list whodesired to return to work were, in fact, reinstated within afew months after the end of the strike.B. Allegations of Postsettlement 8(a)(l) and (3)ViolationsCleo Eaddy, Lois Simpson, Albertha Beach, and JeanetteThomas returned to work pursuant to the settlement ofCases 1 l-CA-6791, 6934, and 6981 on June 4, 1977. GeneSimpson, manager of the motel, met with them, OdessaSmalls, Local 270's steward, and Mary Bingham, hisassistant, for an hour and a half. Six of the seven personswho were present on that occasion testified about whatJohnson had to say. (Johnson did not testify at all. At thetime of the hearing, he was no longer in either Respon-dent's or Premier Management's employ.) Most of the hourand a half was spent in Johnson's detailing the returningemployees' duties. All witnesses are in agreement that, inthe course of making the point that he personally was notin accord with Respondent's decision to settle rather thanlitigate, Johnson referred in the same breath to theemployees as "robots" and the contract between Respon-dent and Local 270 as the basis for the treatment theycould expect. His use of the word "robots" in this contextunderlies the earliest postsettlement unfair labor practicealleged in the complaint; i.e., that Respondent committedan independent 8(a)(1) violation on June 4, 1977, whenGene Johnson "threatened employees that, as a result oftheir union membership, they would be treated like robotsand discharged for punching in either early or late."Each of the six women who testified about this incidentdiffered slightly as to exactly what Johnson said aboutrobots. The most inherently credible versions were those ofMs. Thomas, the one person reinstated as a result of the2 Johnson was wrong on that score. The strike settlement agreement is inevidence, and Ms. Thomas' name is on the list. Johnson was also wrong inhis understanding of why he had to take Ms. Thomas back. That obligationgrew out of her inclusion in the May 24. 1977, agreement.a Ms. Smalls named Inez Carr and "Ollie Bell" as the employees Johnsonmentioned at this point. She was obviously incorrect in her recall of theMay 24, 1977, settlement who has no individual stake inthe outcome of this proceeding, and Ms. Smalls, thesteward. I rely on them to find that Johnson started bysaying he would take all four women back even though hehad no obligation to do so in Ms. Thomas' case becauseher name had not been on the preferential hiring list agreedto at the end of the strike.2He then said he did not like theway things were at the motel but he would have to go bythe union contract even though he did not want to. Thatmeant, he said, that the employees would be like robots inthat they would have to clock in on time, do the work theywere supposed to do, and clock out on time withoutdeviation because he did not want overtime.The reference to robots in this context does not consti-tute a threat, either explicit or implicit, to dischargeemployees for punching in either early or late. However,the General Counsel's allegation can also be read disjunc-tively; i.e., that the threat was to treat employees likerobots in all respects, not just where punctuality wasconcerned. Viewed in that light, the context in whichJohnson referred to the employees as robots makes it clearthat the message he intended to convey was that theexistence of Respondent's contract with Local 270 hadchanged his attitude toward the employees so that, in thefuture, he would be stricter in his dealings with them. Sucha message is an implicit threat. I find, therefore, Respon-dent, in the person of Gene Johnson, violated Section8(a)(1) of the Act by threatening employees with morestringent working conditions because of their union activi-ties.Another postsettlement 8(aX)) allegation is predicatedon a conversation on July 4, 1977, between Johnson andMs. Smalls. On this occasion Johnson asked Ms. Smalls torelay the following proposition to David Richardson,president of Local 270, or Debbie Braden, its secretary-treasurer: Johnson would agree to discharge Nina Taylor,head cook at the motel, and hire immediately two employ-ees who had not yet returned to work under the terms ofthe strike settlement agreementsif Local 270 would dropthe charge involving the discharges of Leroy Steele andArlene Gamble which had been filed on June 24. Ms.Smalls relayed the message. Richardson rejected Johnson'sproposal.In this instance the allegation in the complaint-Johnson"offered to discharge a supervisor and reinstate particularemployees if the Union would withdraw a charge filed withthe National Labor Relations Board"-is in accord withthe facts. The issue is whether Johnson's speaking suchwords to an employee interfered with her and/or otheremployees or restrained or coerced them in the exercise oftheir statutory rights. Regardless of whether Nina Taylor isa supervisor within the meaning of the Act (an issue whichI find unnecessary to reach), the statement contains anexplicit promise to put two employees back to work soonerthan they otherwise would have been if the charge in CaseI-CA-7082 were withdrawn. I find, therefore, Respon-second name, for Ollie Bell Grate testified that she returned to work inFebruary 1977. I do not consider this discrepancy a sufficient ground fordiscrediting Ms. Smalls as to this conversation, especially in view of the factthat her testimony is uncontroverted. I found Ms. Smalls to be a generallycredible witness.489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent, in the person of Gene Johnson, violated Section8(a)(1) by promising employees benefits if their Uniondesisted from invoking the Act on behalf of other employ-ees.I. Leroy Steele and Harry LewisLeroy Steele is the only one of the six discriminateesinvolved in this proceeding who was not involved in theAugust-December 1976 strike. In addition to alleging thathis discharge on June 23, 1977, violated Section 8(a)(3) and(1), the complaint contains two independent 8(a)(l) allega-tions which are predicated on what was said to him whenhe was hired in April. While this occurred prior to the May24, 1977, settlement agreement, it was not made a part ofthat settlement because, I gather, it was not brought to theGeneral Counsel's attention until the charge was filed inCase I 1-CA-7082 on June 24, 1977.Johnson, the motel manager, interviewed Steele in lateApril and hired him as a dishwasher. After telling Steelehow important the dishwasher's job was, Johnson askedhim if he was going to join the Union. Steele said no.Johnson said, jokingly, he had better not.Steele began work on May 4, 1977. On May 25 he signedan application for membership in Local 270 which alsoauthorized checkoff of dues. Local 270 forwarded the cardto Respondent under date of June 1. Sometime prior toJune 2 Johnson told Steele he had given Steele a job whenhe needed one and he thought Steele would be a good boy(Steele is 16 years old), but Steele had disappointed him byjoining the Union. Johnson added, "Now the Union mightput you out of a job."On June 2, 1977, Steele was given a written warningnotice by Mary Bingham, assistant manager of the motel,for unauthorized use of the telephone and being out of hisdesignated work area without permission. On this, as wellas other occasions, he left the kitchen and went to thelobby in order to telephone his father to arrange a ridehome when his shift ended around I p.m.On June 20 Steele filed a grievance with Odessa Smalls,the steward, claiming that he was being harassed by NinaTaylor, the head cook, and an employee named DebbieCusack. Ms. Smalls presented the grievance to Johnson. Inthe ensuing discussion Johnson told Ms. Smalls that bothSteele and Harry Lewis, another dishwasher, were notdoing their work right.Lewis was originally hired in August 1975. He worked asa gardener until August 1976 when he joined the strikers.He picketed the motel during the strike. He returned towork as a dishwasher on April 27, 1977, pursuant to thestrike settlement agreement. He signed a checkoff authori-zation on May 27, 1977, which he gave to Arlene Gamble afew days later. Ms. Gamble gave it to Ms. Smalls, who, inturn, delivered it to Ms. Bingham in early June.Like Steele, Lewis received a written warning not longafter he began work as a dishwasher. Lewis received his onMay 16, 1977, from Johnson. It cited his failure to do hiswork properly.Johnson decided to discharge both Steele and Lewis onJune 22, 1977. To that end he prepared a written warningnotice for each which indicated that the employee wasterminated. In the space provided for an explanation onSteele's form Johnson entered "Checking in early & late-June 5, 7, 10, 11, 14, 16, 17-not cleaning work area &machine-unauthorized use telephone." On Lewis' form,Johnson entered "Late for work-June 20-21-26 & 29-park car in wrong place everyday-leaves work area andgoes to front, housekeeping & car 2 to 5 times a shift-doesnot clean work area & machine."The evening shift dishwasher reports for work at 4 p.m.and is due off at II p.m. The motel dining room closes at9:45 p.m., although guests who have ordered prior to thathour may be served later. Therefore, the last dirty dishessometimes arrive in the kitchen after 9:45. The dishwasheris expected to wash all the dishes, pots, and pans, clean thedishwashing machine, and mop up the kitchen before heleaves. Both Steele and Lewis were consistently unable todo so to the point where Ms. Taylor complained toJohnson about finding dirty pots and pans in the sink whenshe came to work in the morning.The crux of the dispute between Steele and Lewis on theone hand and management on the other was the contentionof the two employees that they could not finish their workin the time Respondent expected them to because the lastdirty dishes came into the kitchen from the dining room solate. On occasions early in their tenure when they did finishup, they did not clock out until past midnight, thus earningovertime. Several weeks before the end of their employ-ment they were instructed not to work later than 11:30 p.m.unless specifically authorized to do so. Thereafter, Ms.Taylor complained about the work they left undone.The dispute neared a climax on June 18. That day Ms.Taylor told Lewis that Johnson wanted to talk to both himand Steele about their failing to finish their work beforethey left. Lewis said that, unless he was authorizedovertime, he would punch out at 11:30 that evening asinstructed. He did so, leaving unwashed pots and pansbehind. He did the same thing the next night, June 19. Ms.Taylor's complaints to Johnson led to Johnson's commentto Ms. Smalls about both Lewis and Steele on June 20.Ms. Taylor told Lewis that Johnson had dischargedhim when Lewis reported for work on the afternoon ofJune 22. Steele was informed by Johnson himself whenSteele reported for work the following afternoon. Johnsonsaid he had to let Steele go because he was not keeping hiswork area clean and because he was clocking in early andout late. He added that he had given warnings to twononunion cooks.Respondent rehired both Steele and Lewis aroundAugust 13, 1977, but not as dishwashers.2. Arlene GambleArlene Gamble was hired as a waitress in February 1976.She went out on strike in August. However, she did notpicket. She returned to work in March 1977 pursuant to thestrike settlement agreement. She signed a checkoff authori-zation on April 19 and gave it to Odessa Smalls. Ms. Smallsdelivered it to Gene Johnson.On June 22, 1977, customers whom Ms. Gamble wassupposed to wait on walked out of the dining room withoutbeing served. When the cashier reported this incident toJohnson, he summoned Ms. Gamble to his office. MaryBingham was also present. (My findings as to what was490 GEORGETOWN HOLIDAY INNsaid at this time are based on Ms. Bingham's creditedtestimony. I do not credit Ms. Gamble's version of thisconfrontation.) Johnson asked Ms. Gamble why guestswere walking out of the dining room and why she was notwaiting on them. Ms. Gamble said she did not like workingthere; the food was so bad that she would not eat it herself;why should she expect the guests to eat it. Ms. Binghamsaid, "Arlene, don't you think that's a terrible thing to sayabout a place where you work? I wouldn't work at a place Idon't like." Ms. Gamble said, "Well, that's exactly the wayI feel about it. The food's terrible. I'll tell anybody that thefood is terrible." Ms. Bingham started to lecture Ms.Gamble about loyalty to her employer and about how sheshould tell management if she thought the food was so badso that something could be done about it. Johnson said, "Ifthat's the way you feel about it, maybe the best thing forme to do about it is just let you go." Ms. Gamble said,"Well, that's all right with me."At some point that day Johnson memorialized the factthat he had discharged Ms. Gamble by filling out a writtenwarning notice. In the space provided for an explanationhe wrote, "Eats at various time & in areas not [as]signed toemployees-Late or early-5th -8th -12th -13th -14th -15th-Continue to holler orders to cooks before putting onwheel-Refused to wait on guest[s] they left." In a spaceprovided for recording the employee's explanation hewrote, "She said the food here is very bad & also told guestthe food is bad, she tells guest food is terrible."3. Analysis and conclusionsIn the case of all three employees discharged after theMay 24, 1977, settlement, Gene Johnson made his decisionon June 22, 1977. What caused him to reach that decisionat that time is the issue in each case. Was he, asRespondent claims, motivated by the shortcomings of eachas an employee or would he not have discharged them butfor their union activities?What caused him to tell Ms. Gamble at that particularmoment that she was discharged is clear. She gave him asmart answer when he summoned her to his office to findout what had happened in the dining room, and heterminated her on the spot. Even Ms. Gamble's discreditedversion of what passed between them on this occasion canlead to no other conclusion, since she admitted saying thefood was poor, albeit after Johnson had told her she wasdischarged for the other reasons listed on the writtenwarning notice. Since Johnson did not testify, why he madeup his mind about Steele and Lewis on the same day is lessclear. Steele admitted that he was criticized for notfinishing his work by 11:30 p.m. He also admitted that heused the telephone without permission. Lewis likewiseadmitted the criticisms Johnson entered on his finalwarning notice. Both Steele and Lewis confirmed thatcleaning up the kitchen late at night was the fundamentaldispute between them and management, although, ofcourse, both took the position that the fault was manage-ment's, not theirs.Steele's testimony about this dispute is general in nature.Lewis is the source of the details about what happenedbetween him and Nina Taylor on June 18 and 19.Timecards which are in evidence indicate that Lewisworked as the night shift dishwasher on June 20 and thenwas off on June 21, when Steele worked that shift. Lewisadmitted that he left dirty pots and pans behind when heleft on June 18 and 19. He was silent about June 20. June18 and 19, 1977, were a Saturday and a Sunday. SinceJohnson mentioned to Ms. Smalls during the day onMonday, June 20, that both Lewis and Steele were doingpoor work as dishwashers, it is obvious that one of theoccasions when Ms. Taylor, as she testified, complained toJohnson about the work being left undone by the eveningshift dishwashers was June 20. Did Steele fail again onJune 21, causing Ms. Taylor to complain again to Johnsonon the morning of June 22? Or did Johnson's confrontationwith Ms. Gamble remind him of the dishwasher situationin the restaurant? Or did he decide to discharge all three,prepare all the written documents he felt were necessary,and then, coincidentally, have a run-in with Ms. Gamble,after which he added a few words to the written warningnotice he had already prepared in her case? (The format ofthat particular document is susceptible of such an interpre-tation.) Since Ms. Taylor was vague in her account of justexactly when she complained to Johnson about herproblem with the dishwashers, Johnson's failure to testifyleaves the record with no basis for a finding as to why June22 was the day Johnson decided to discharge all three. Theonly thing that can be said with certainty is that nothinghappened that day which gave Johnson a proscribedmotive for discharging them.That Lewis, Steele, and Ms. Gamble had given Johnsoncause to discharge them as of June 22, 1977, is uncontro-verted. In the case of the former two, it was their failure todo the work expected of them in the time alloted. In Ms.Gamble's, it was her poor attitude. Each, on the otherhand, was known to Respondent as a dues-paying memberof Local 270. In Lewis' and Ms. Gamble's cases, each hadparticipated in the strike leading up to Local 270's role inhis motel which Johnson, judging by the independent8(aXl) violations he committed, found so galling. InSteele's case, there is the fact that, in early June, Johnsonimplicitly threatened him with loss of his job when hejoined Local 270. Because Johnson reached his decision todischarge all three at the same time, the latter fact is of lessweight than it would be if Steele alone had been terminat-ed.The three cases cannot be separated. If Johnson wasconsciously carrying out a threat to discharge Steele forunion activities, then the same thought was uppermost inhis mind when he thought about Lewis and Ms. Gamble. Ido not doubt that he had the Union on his mindconstantly, for all the insight this record provides into thepersonality and actions of Johnson shows that he was aman who felt that the presence of Local 270 in the motelcontrolled his relationship with the employees. However, tofind that he had the Union on his mind is not the same asfinding that he would not have discharged Steele, Lewis,and Ms. Gamble if there had been no union. That requiressome evidence on which to base a finding that, but for hisattitude toward Local 270 or the union activities of hisemployees, Johnson would not have discharged these threeunder the circumstances that then existed. There is no suchevidence in the record. What it does reveal is that Steele,491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis, and Ms. Gamble were not the only employeesdischarged for unacceptable work in the period after Local270's certification as Respondent's collective-bargainingrepresentative. More importantly, there is nothing in therecord to indicate Respondent was any more lenient in itshandling of employees who failed to do the work they wereexpected to do before its employees selected Local 270 astheir collective-bargaining representative than after. (John-son was not the manager in that period. He first came tothe motel sometime between August 18 and September 16,1976. Roland Grubbs was manager when the strike began.The earliest document in the record which names Johnsonas "innkeeper" bears the latter date.) Since there is nothingon which to base a finding of disparate treatment, thisclosely balanced issue tips in Respondent's favor becausethe General Counsel has failed to prove by a preponder-ance of the evidence that, but for union activity at themotel, the employment of the three would not have beenterminated on June 22, 1977. I1 find, therefore, Respondentdid not violate Section 8(a)(3) and (1) of the Act bydischarging Leroy Steele, Harry Lewis, and Arlene Gam-ble.There is, however, merit to the allegations of indepen-dent 8(a)(1) violations predicated on Johnson's conversa-tions with Steele in late April and early June 1977. Basedon Steele's credited testimony as to what Johnson said onthose occasions, I find Respondent violated Section 8(a)(1)of the Act by interrogating an employee about his uniondesires and threatening him with discharge because of hisunion membership.C. Allegations of Presettlement 8(a)(1) and (3)ViolationsJanet Ray, Respondent's housekeeper at the time thestrike began in August 1976, did not join the strikers. Ashousekeeper, she directed the work of the maids in cleaningrooms. In the course of carrying out her duties, she usedher own judgment in assigning maids to rooms and inpassing on their work. She was also responsible foroperation of the laundry. Sometime in late October OllieBell Grate, a striking laundress, telephoned Ms. Ray to askif she could return to work. Ms. Ray told her no, becauseshe signed a card for the Union and "they" were notsupposed to take her back until the strike was settled. I findJanet Ray was a supervisor within the meaning of the Actbecause she responsibly directed the work of others in amanner which required her to use independent judgment. Ifurther find, on the basis of Ms. Grate's credited testimonyabout what Ms. Ray said to her on this occasion (Ms. Ray,no longer in Respondent's employ at the time of thehearing, did not testify), that Respondent violated Section8(a)(1) of the Act by telling an employee she could notabandon a strike and return to work because she hadsigned a union card. The statement amounts to an implicitthreat to discriminate against those engaged in unionactivities.1. Cleo EaddyCleo Eaddy went to work for Respondent as a waitresson August 17, 1970. She joined the strike which began onAugust 18, 1976. However, she did not picket. She returnedto work on January 28, 1977, pursuant to the strikesettlement agreement.When Ms. Eaddy returned to work she was namedsteward by Local 270. In mid-February she presentedgrievances to Lew Smith, Premier Management's directorof operations, who happened to be filling in for the absentGene Johnson as manager of the motel at the time. Ms.Eaddy and Smith had an amicable discussion, at theconclusion of which Ms. Eaddy agreed with Smith that thegrievances were without merit and tore them up. A fewdays later Ms. Eaddy took two more grievances to Smith'soffice. This time Smith refused to accept them. He told herthat he could give her a better deal than any union. Ms.Eaddy, after contacting Local 270, mailed the grievances toSmith under date of February 21, 1977.Ms. Eaddy reported for work at 2 p.m. on Saturday,March 26, 1977. She delivered a grievance to MaryBingham concerning the discharge of Albertha Beach thatmorning and then went to work in the dining room.Marsha Barreuto, the desk clerk on duty that afternoon,took a couple of telephone messages for Ms. Eaddy to callher friend, Lois Simpson. When Ms. Eaddy was able to gettime to return Ms. Simpson's calls around 4:30 p.m., shelearned from relatives in Arkansas that a nephew had beenkilled in an accident in Houston, Texas. Ms. Eaddy wentinto hysterics. She was taken home by another waitress.Around 6 p.m. Ms. Eaddy called Ms. Barreuto and askedher to inform the "girls" in the restaurant that she wascatching a plane immediately for Fort Smith, Arkansas,and did not know when she would be back. Ms. Barreutodid as Ms. Eaddy asked. Ms. Eaddy did not inform eitherJohnson, who was apparently not in the motel that day, orMs. Bingham, who was, what had happened or what herplans were. She did not contact the motel between herdeparture on March 26 and her return on March 31. (I donot credit the testimony of Ms. Simpson that she called Ms.Bingham on the evening of March 26 and told her whathad happened to Ms. Eaddy. I credit Ms. Bingham's denialthat she received such a call.)On March 28, 1977, Johnson prepared the followingletter:Cleo Eaddy:An employee who is absent from work for two (2)consecutive days, without notifying his or her managerand having a bona fide excuse shall be considered tohave voluntarily quit.In the event of death in the family, the Employeragrees to grant employees a one (1) day leave ofabsence with pay, in the event of a parent, spouse,child, brother, mother-in-law, sister, father-in-law, orgrandparents. None of the above mentioned, coversthis employees reason for absence.This letter is to notify you of your termination.The statements about unreported absence and funeralleave are from Respondent's contract with Local 270.Ms. Eaddy returned to Georgetown on March 30.When she telephoned Ms. Simpson to let her know she washome, she learned Ms. Simpson had been discharged in her492 GEORGETOWN HOLIDAY INNabsence and there was also a termination letter waiting forher at the motel. Ms. Eaddy went to the motel and picked itup on March 31. She saw both Johnson and Ms. Bingham.Johnson said Ms. Eaddy had left the motel withoutnotifying them and had been gone 5 days without givingthem the courtesy of a telephone call. He told her he wassorry about the death in her family and said, if she hadcome and asked him, he would gladly have given her amonth off if she needed it. Since she had not come to himand had left without telling anybody, he said, "I have nochoice but to let you go. I have a contract to live up to, andI can't treat one person differently from the other. It says ifanybody doesn't show up for work for 2 days in a row, theyare considered to be an automatic quit."Ms. Bingham said, "Cleo why didn't you pick up thetelephone, or have somebody else pick up the telephone,even if it had been 2 days later and call us. Because youcould have, you put us in a bad situation. We're short ofhelp. We needed somebody to take your place, and we hadno notice that you were leaving at all." Ms. Eaddy said shehad just been too upset to do it.42. Albertha Beach and Lois SimpsonAlbertha Beach went to work for Respondent in 1972 asa cook. She struck on August 18, 1976, and picketed duringthe strike. She returned to work in February 1977 pursuantto the strike settlement agreement.Lois Simpson went to work for Respondent in April 1972as a waitress. She struck on August 18, 1977. However, shedid not picket. Sometime during the first month of thestrike while Roland Grubbs was still the manager, she,Cleo Eaddy, and a Gladys Smith talked to Grubbs aboutreturning to work. Grubbs said it was out of his hands andreferred them to Constantine Seraphim, Premier Manage-ment's director of operations at that time. Seraphim toldthem they did not deserve their jobs back because they hadwalked out. Ms. Simpson returned to work, apparently inmid-February 1977 (she was so vague as to the date that amore precise finding is impossible), pursuant to the strikesettlement agreement.The motel kitchen receives chickens once a week. Theyare delivered in a refrigerated, though not commerciallyfrozen, condition. It is the job of the evening shift cook,when she reports for work on delivery day, to cut up thechickens, package pieces in individual portions, and placethe wrapped portions in the freezer for use as they areneeded. At one time, two pans of chickens spoiled becausethey were placed in the walk-in cooler rather than cut upand put in the freezer. On March 16, 1977, Johnson gaveMs. Beach a written warning notice for failing to cut upchickens, wrap them by order, and put them in the freezer.On March 22, 1977, Ms. Beach worked as the eveningshift cook and Ms. Simpson was one of two waitresses onduty in the dining room. Several groups of guests at tablesserved by Ms. Simpson walked out without being servedbecause they got tired of waiting for the food they had4 I reject the General Counsel's suggestion that I reverse my rulingsadmitting into evidence the testimony of Ms. Bingham as to what Johnsonsaid on this occasion on which these findings are based, as well as othertestimony of a similar nature, on the ground it is inadmissible under thehearsay rule because the General Counsel had no opportunity to cross-ordered. One group ordered steaks which Ms. Simpsonnever brought to them. Their check for predinner drinkswas not collected. Another party ordered chicken fried inclean grease. More time than they were willing to waitelapsed because Ms. Beach undertook to clean the deep-fatfryer in the middle of the dinner period. Ms. Simpson hadother problems with service on March 23 and 24.On March 25, 1977, Johnson prepared a written warningnotice for Ms. Simpson. In the space provided for anexplanation he wrote, "Failing to perform job assignmentsatisfactorily, and efficiently. Refused to wait on customersmore than one time, cannot keep up her work efficientlywhen rest. is busy, she works entirely too slow, this job callsfor employee to be able to work at a faster pace."Elsewhere on the form he wrote, "She refused to wait onanymore customers, and three tables walked out because ofno service. Also cannot remember orders, waste by throw-ing away butter, creamers, & jellys." He also indicated Ms.Simpson was being placed on probation.Sometime between March 22 and 26 (the letter bears nodate), Johnson prepared the following letter and mailed itto Local 270:Albertha Beach:On many occasions we have explained to all thecooks, about controlling waste, and how to store foodproperly, to prevent contamination. Our first concern isthe Guest, to make sure they get good service andproperly prepared food.We also had several meetings with all the cooks, andshowed Vidnet film on proper preparation and storingfood, to prevent food contamination. This was alsoexplained very thoroughly in the meetings. On March16, 1977 we went as far as writing up a warning to thisemployee, about chicken, left in walk-in cooler, im-properly stored. At one time in the past two months wehad to dispose of one whole case of chicken, not thefault of this employee, but we were trying to preventthis happening again.We have had many complaints from our guests, ofnot getting their food out on time. On March 22, 1977we had 16 people walk out of our Dining Room afterwaiting for one hour and one half to two hours for theirfood. Total loss of these food checks was $141.43. Theytold the Hostess in a very loud and mad tone of voice,they would never come back to this Holiday Inn again,and would also tell everyone they knew, not to comehere.Many guests under observation of the AssistantInnkeeper, waited the same length of time for theirfood, and the Dining Room was only half filled. Also at9 P.M. at the busy peak time in the Dining Room, thecook, namely Albertha Beach, was found changinggrease in the deep fryer, this job should be donebetween three o clock and six o clock.This is to notify you of your Terminationexamine Johnson. Testimony as to words spoken by a person other than thedeclarant is only hearsay when it is intended to prove the facts contained inthe words spoken and not, as here, what words were spoken. The fact thatinferences are drawn and conclusions are based on those words does notalter the nature of the testimony.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid Richardson, president of Local 270, received theletter on the morning of Saturday, March 26. He contactedMs. Beach by telephone. This was Ms. Beach's first inklingthat she had been discharged. She went to the motel andobtained a copy of the letter from Ms. Bingham. Sometimethereafter Richardson arranged to meet with Johnson onMarch 30 to discuss the grievance filed on the afternoon ofMarch 26 concerning the discharge of Ms. Beach.On March 28, 1977, Johnson prepared the followingletter:Lois Simpson:Until all new employees have been employed for atleast sixty (60) days, they shall be considered asprobationary. During the probationary period, employ-ees shall not be entitled to the terms and conditions ofthis agreement, and shall be subject to discharge withno recourse to the grievance procedure.This employee, namely Lois Simpson, has not per-formed her job satisfactorily and efficiently. She hasrefused to wait on customers more than one time, shecan not remember her orders, and has made manymistakes in figuring the Guests check, at a loss to ourbusiness, and also made the guest angry because of herdoing so. We have several guests complain because ofthe slow service she gave them. This job requires aperson to be able to figure guest checks properly,remember what the guest ordered and give them properand efficient service. We do not feel this employee iscapable of doing any of these things correctly.This is to notify you of your termination.Ms. Bingham gave a copy to Ms. Simpson at 2 o'clockthat afternoon. Ms. Simpson sought out Johnson. Sheasked him where he got the information contained in theletter. He refused to tell her. She said it did not matterbecause she already knew. He said, "It will stay like thisuntil David Richardson comes down on the 30th for ameeting, and I will talk to him about it."Richardson and Johnson met on March 30, 1977, asscheduled. Ms. Beach, Ms. Simpson, and Ms. Binghamwere also present. Richardson and Johnson discussed thedischarges of Ms. Beach and Ms. Simpson. They debatedthe facts and the seriousness of the incidents whichJohnson relied on in each case. With respect to Ms.Simpson, Johnson argued that she was a probationaryemployee under the contract despite the fact she hadworked for Respondent more than 4 years because she hadnot been back at work more than 60 days. In this context,Johnson also revealed that he had discharged Ms. Eaddy,pointing out that he was relying on the terms of thecontract in her case also. At one point in the discussionJohnson made the point that Ms. Simpson was just too oldto be a competent waitress. (Ms. Simpson was 68 at thetime of the hearing.) Richardson agreed with him. Johnsondid not alter any of his decisions as a result of hisconference with Richardson. Richardson elected to pursuethe unfair labor practice charge route rather than thegrievance and arbitration procedure contained in thecontract, naming Ms. Eaddy, as well as Ms. Beach and Ms.Simpson, in the charge filed in Case I I-CA-6981 on April1, 1977.3. Analysis and conclusionsThe discharge of Cleo Eaddy differs in kind from thedischarges of Albertha Beach and Lois Simpson. Johnsonterminated Ms. Beach and Ms. Simpson because, in hisview, they were not doing their work in an acceptablemanner. He terminated Ms. Eaddy, whose work wasunexceptionable, because he felt that his relationship withLocal 270 required him to apply the contract literally. As inthe three postsettlement discharges, the issue turns, in eachcase, on whether Johnson would not have discharged thembut for the fact that Respondent's employees are represent-ed by Local 270. In other words, has the General Counselproved by a preponderance of the evidence that Respon-dent would have been more lenient if there were no unionin the motel?In Ms. Eaddy's case, part of the requisite proof ofdisparate treatment is found in the treatment accorded onePansy Phillips. On September 16, 1976, Johnson grantedMs. Phillips a leave of absence for personal reasons. Ofcourse, Ms. Phillips' case may not be on all fours with Ms.Eaddy's, for the record does not indicate whether or notMs. Phillips spoke to management before she took off.(Holiday Inn's Employee Conduct Policy, the controllingdocument at the time Ms. Phillips was granted a leave ofabsence, provides for automatic termination when anemployee fails to call in for 3 consecutive days.) Be that asit may, the additional proof which tips the balance in Ms.Eaddy's favor is found in Ms. Bingham's credited testimo-ny of what Johnson said to Ms. Eaddy on March 31, 1977.Johnson's reference to the death in Ms. Eaddy's familymakes it clear that he discharged her with knowledge of herreason for violating the contractual provision about unre-ported absence. His statement that he would have given hera leave of absence if she had only asked for it establishesthat the burden she put on management by not being onthe job between March 26 and 31 was not so serious that itmade her an unacceptable employee. The emphasis heplaced on the fact that her failure to call in gave him nochoice but to discharge her makes it clear that it was theexistence of the union contract which caused him to treather differently from Ms. Phillips. Thus, but for the presenceof the Union, he would not have terminated her on March28, 1977. 1 find, therefore, Respondent violated Section8(a)(3) and (1) of the Act by discharging Cleo Eaddy.The discharges of Albertha Beach and Lois Simpson aresimilar in kind to the three postsettlement discharges inthat all five were predicated on allegedly unacceptablework. Insofar as proof of disparate treatment is concerned,however, they differ radically on their facts. Ms. Beach andMs. Simpson did satisfactory work for 4 years before theywent out on strike, the former as a cook and the latter as awaitress. The work which Johnson found unacceptableafter the strike was performed in the same job classifica-tions. Leroy Steele and Harry Lewis never worked asdishwashers until they started on those jobs just a fewweeks before they were discharged. While Arlene Gambleworked a few months as a waitress before the strike began,the ultimate reason she was discharged was not her failure494 GEORGETOWN HOLIDAY INNto perform waitress' chores but her poor attitude. There isnothing in the record to suggest Respondent permitted herto work with the same attitude before the strike. The factMs. Beach and Ms. Simpson worked for an extendedperiod before the strike establishes that they were thencapable of performing in a satisfactory manner. There isnothing in the record to indicate Ms. Beach did her workany differently after the strike than before. The onlyevidence bearing on Ms. Simpson's situation is Johnson'ssuggestion to Richardson that she was too old to be a goodwaitress. Since, as the record reveals, she was 68 in August1977, the youngest she could have been in August 1976 was67. There is nothing in the record to suggest she aged sobadly between her 67th and 68th years that her workdeteriorated significantly. Even if there is some validity toJohnson's view that she cannot do the work as well as ayounger woman, her performance before the strike, likeMs. Beach's, was good enough to meet Respondent'sstandards. Thus, unlike the state of the record consideredas a whole with respect to Leroy Steele, Harry Lewis, andArlene Gamble, the General Counsel has proved that, butfor the attitude engendered in Johnson by the Union'spresence in the motel, he would not have dischargedAlbertha Beach on March 26 and Lois Simpson on March28, 1977. 1 find, therefore, Respondent violated Section8(a)(3) and (1) of the Act when he did so.I also find Respondent, in the person of Lew Smith,violated Section 8(a)(1) of the Act by refusing to acceptgrievances from a union steward and offering to give her abetter deal than any union could and, in the person ofConstantine Seraphim, by telling employees they did notdeserve their jobs back because they were engaged in astrike. The former statement contains an illegal implicitpromise, the latter, an illegal implicit threat.D. Allegations of More Arduous Work and LessDesirable ShiftsThe Rotary Club meets every Tuesday for lunch atRespondent's motel. Each week a special dining room mustbe made ready by taking folding tables out of a closet andsetting them up, placing chairs around them, and placingtablecloths, dishes, and utensils on the tables. The tablesare heavy. Sometimes, when busboys or maintenance menare available, the tables are taken out of the closet and setup by male employees. Other times the waitresses assignedto serve the lunch have to do it. On an occasion shortlyafter Cleo Eaddy and Lois Simpson returned to work onJune 4, 1977, they were assigned to the Rotary Club lunchand had to set up the tables. This incident underlies anallegation in the complaint that Respondent violatedSection 8(a)(3) and (1) of the Act by assigning "employeesLois Simpson and Cleo Eaddy to more arduous or lessagreeable job tasks ...than they previously had beenassigned to." It has no merit. The fact that waitresses have,from time to time, had to set up the tables themselves, bothbefore the strike and after, both before the Union cameinto the motel and after, establishes that Ms. Eaddy andMs. Simpson were not discriminated against on thisoccasion for a reason proscribed by the Act.Also, since their return to work, Ms. Eaddy and Ms.Simpson have worked on both the morning and theevening shift. This means they have not worked consistent-ly on the shift they worked on before they were discrimina-torily discharged in March 1977 or on the shift of theirchoice. This fact underlies an allegation that Respondenthas violated Section 8(aX3) and (1) of the Act by transfer-ring "them to less desirable work shifts than they previous-ly had been assigned to." The contract between Local 270and Respondent provides, in article X, paragraph 4, that"[t]he employer shall be free to fix the daily working hoursin the motel." (The paragraph goes on to provide forposting of schedules 1 week in advance, application of theprinciple of seniority where possible, and resort to thegrievance procedure in the event the Union claims therights of employees have been abused.) Therefore, thisallegation is also without merit for the same reason.E. The Refusal To Furnish Information Issue1. FactsRespondent furnished Local 270 with a list of employees,at Local 270's request, between certification on May 27,1976, and the beginning of bargaining on July 8.Respondent had no difficulty replacing the employeeswho struck on August 18, 1976. It continued to operatedespite the picket line set up by Local 270. The question ofreinstatement of strikers became part of the negotiationsfor a contract. At the negotiating session held on October20, 1976, a suggestion which had been put on the table byRespondent at earlier sessions was discussed in the contextof trying to work out a way to settle the strike. (The ideawas not unlike the one incorporated in the strike settlementagreement ultimately executed on December 8, 1976; i.e., alimited number of strikers to return to work immediatelywith the balance to be reinstated as normal turnovercreated openings for them.) At this session EdwardRovner, an official of the International Union with whichLocal 270 is affiliated, acted as principal spokesman for theUnion and Charles Hampton White, Respondent's attor-ney, for Respondent. Rovner argued that it would be toRespondent's advantage to put the strikers back to workbecause the strike was creating bad publicity for therestaurant up and down the east coast. White said theCompany could not bring anybody back to work because ithad hired a full staff as permanent replacements. DavidRichardson, Local 270's president, asked what the Compa-ny considered a full staff. Mary Bingham, assistant manag-er of the motel, said about 40. Richardson was skepticalbecause, he said, information gleaned from the pickets didnot indicate that many replacements were in the motel.Rovner asked White to give the Union a list of all thepersons who were currently working in the motel so that itcould prove to the strikers that their jobs had actually beentaken. White rejected the idea. A few minutes later a breakwas taken to permit each side to caucus. Rovner ap-proached White and the other company negotiators andspoke to them out of earshot of his colleagues on the unionnegotiating team. When he returned to his own group,Rovner said the Company had told him it would give theUnion a list of replacements if it ended the strike. Thesession ended without agreement, either on a contract oron terms for settling the strike.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreements were reached at the next negotiating session,held on December 3, 1976. In the interim, on October 29,1976, Richardson solicited individual application for rein-statement letters from a number of strikers and forwardedthem to Respondent in an effort to convert the admittedlyeconomic strike into an unfair labor practice strike on thetheory that Respondent had violated the Act by refusing tofurnish information to the Union. The following exchangeof correspondence ensued: White to Richardson, underdate of November 13, 1976:My client, Holiday Inn Georgetown, Georgetown,South Carolina, has received form letters, dated Octo-ber 29, 1976, from Edna Cribb, Lois Simpson, CleoEaddy, Mrs. Albertha Beach, Joe Ann Deas, CarrieFord, Marie Grate, Ollie Grate, Marjorie Linen, Gar-land Cobb, Samuel McKnight, Odessa Smalls, ZadaCollins, Benjamin Lawrence, Elijah Cobb, Ellen G.Vereen, Lue Della Geathers, Ora Bell Golden, RosaMae Geathers, Julia Linen, Everlee Sinen, Sara Wash-ington, Agnes S. Washington, Harry G. Lewis, andJeanette Thomas, stating "Again, I am requesting that Ibe reinstated to my previous position of employment atthe Georgetown Holiday Inn."As you will undoubtedly recall, during the course ofnegotiations between Local 270, Hotel, Motel, Restau-rant Employees and Bartenders Union and HolidayInn Georgetown since August 25, 1976, the union hasbeen advised that the Company was replacing and hasreplaced all of the employees who joined the strikeagainst the motel called by the union. On August 25,1976, you were advised that the Company wouldimmediately reinstate five of the picketing employees atthat time but the union rejected the Company's offer.On September 4, 1976, the Company stated that itwould reinstate seven employees by name at that timeand the union again rejected the Company's offer. OnOctober 20, 1976, the Company advised the union thatall positions had been filled by permanent replacementsbut [it] was willing to execute a strike settlementagreement and place all of the employees who hadparticipated in the strike on a preferential hiring list fora period of one year during which they would berecalled, according to their ability and seniority, asopenings occurred. The union declined to accept theCompany's offer at that time.The position of the Company has not changed andwe are still willing to execute a strike settlementagreement and to reinstate the individuals who haveparticipated in the strike according to their seniorityand ability as openings occur during the period of oneyear from October 20, 1976.At the present time, there are no openings at theHoliday Inn Georgetown. Additionally, until the Octo-ber 29, 1976, letter, none of the employees who hadparticipated in the strike had suggested, in any way,that they were interested in returning to work until acollective bargaining agreement was executed and dulysigned between the Company and the union. For thesereasons, please advise the members of Local 270, Hotel,Motel, Restaurant Employees and Bartenders Unionwho have sent to the Holiday Inn Georgetown the formletter prepared by the union for them dated October 29,1976, that the Company will consider this request oftheirs for reinstatement and will recall them, accordingto their seniority and ability, as vacancies occurprovided that they advise the Company of their currentmailing address and keep such address current.Richardson to White, under date of November 18, 1976:Again I am requesting that you supply me with thenames and addresses of those persons who are current-ly employed at the Georgetown Holiday Inn.Thank you for your timely response to this request.White to Richardson (in pertinent part), under date ofNovember 24, 1976:[Re your letter of November 18, 1976,] requesting alist of employees currently employed at the HolidayInn Georgetown. I have requested the Innkeeper toprepare that and as soon as it is available, I will contactyou further concerning it.White gave the list referred to in his November 24 letterto Richardson when they met to negotiate, this timesuccessfully, on December 3, 1976. It contained onlynames. Under date of December 7, 1976, Richardson wroteto White again, thus:After reviewing the list of replacement employees,we have not been able to determine the date of hire oraddresses to communicate with the workers. As thecollective bargaining agent, we would want to informthe workers of the contract, its content, and their rights.The only alternative to securing the information wouldbe to go onto the premises, contact each worker, andsolicit the above mentioned information.Thank you for your cooperation and timely re-sponse.As a result of this letter, Johnson mailed Richardson a newlist, this one containing both names and addresses, underdate of December 17, 1976.Richardson sent the following letter to Johnson underdate of May 17, 1977, just a week before the first hearing inthis proceeding was scheduled to begin:Please supply us with a complete list of your currentemployees, listing their complete names and addresses.Thank you for your assistance and timely response.When they met in Conway on May 24, 1977, on theoccasion when a settlement agreement was reached, Rich-ardson reminded Johnson that he wanted a list of employeenames and addresses. Johnson promised to send it to him.When the list did not arrive, Richardson included thefollowing paragraph in a letter to Johnson dated June 13,1977:Since we have received no response from you to ourrequest on May 17, 1977, we are again asking that youforward to this office a complete list of current496 GEORGETOWN HOLIDAY INNemployees of the Holiday Inn along with their currentaddresses.On August 10, 1977, sometime after Johnson left Re-spondent's employ, Respondent sent Richardson a list ofthe names of all employees as of that date. It contained noaddresses.2. Analysis and conclusionsThat part of the 8(a)(5) issue which grows out of eventsbefore the May 24, 1977, settlement agreement involves anevidentiary problem. The only evidence of what companynegotiators said to Rovner during the caucus period aboutfurnishing a list of names is the testimony of Richardsonand Debbie Braden, Local 270's secretary-treasurer, as towhat Rovner said to them when he returned to their group.I permitted them to answer those questions over Respon-dent's objection on the ground of hearsay. At the time ofthe hearing, Rovner was still in the employ of theInternational Union and could have been called by theGeneral Counsel to testify directly about what Whiteand/or White's colleagues said to him. The GeneralCounsel did not elect to do so.The issue here is different from the issue raised by theGeneral Counsel's objections that no witness called byRespondent could testify about what Johnson said becausehe was denied an opportunity to cross-examine Johnsondue to Respondent's failure to have Johnson present (seefn. 4, above). There, the fact sought to be proved was whatJohnson said in the presence of Respondent's witness,something about which the witness had firsthand knowl-edge, not the truth of those statements. Here, the witnessesrelated what Rovner told them someone else had said.Their knowledge of the truth of what he said was basedsolely on what Rovner told them. At issue is the truth ofthe fact contained in what Rovner said. Unless thetestimony on which the General Counsel relies falls withinone of the exceptions to the hearsay rule such as res gestae,it is inadmissible. On reconsideration, I am convinced Ierred when I admitted it. I am especially reluctant to base acrucial finding on such evidence where a witness withfirsthand knowledge of the fact was available to theGeneral Counsel and where the post-October 20 corre-spondence indicates that White did, in fact, agree tofurnish the list Rovner had asked for before the nextnegotiating session. I find, therefore, the General Counselhas not proved, as the complaint alleges, that Respondent"[c ]ondition[ed] the fulfillment of the Union's request for alist of employees who had been hired subsequent to thestrike as alleged [in the immediately preceding subpara-graph] upon the signing of a collective bargaining agree-ment."This leaves for consideration the more general questionof whether the manner in which Respondent reacted to theUnion's requests for a list of employee names and ad-dresses both before and after the settlement violated itsduty to bargain in good faith. For the period prior to thesettlement agreement, Respondent relies primarily on ShellOil Company v. N.L.R.B., 457 F.2d 615 (C.A. 9, 1972).1 The General Counsel's reliance on Truirr is misplaced. Failure tosupport with company books and records a bargaining argument of inabilityto pay is too far removed from the situation presented here to be analogous.There the United States Court of Appeals for the NinthCircuit refused to enforce a Board Order based on an8(a)(5) finding that Shell illegally refused to furnish a list ofstrike replacements on the ground that the record establish-ed "a clear and present danger of violence and harass-ment." The only evidence in this record which can evenremotely be held to relate to such a subject is a rathergarbled answer to one question put to Richardson whichestablishes that a state court granted Respondent some sortof injunctive relief against Local 270's picketing. It doesnot indicate, as the General Counsel would have me find,that all picketing was banned. It does not indicate, asRespondent would have me find, that the injunction wasbased on violence.Respondent also relies on Glazers Wholesale Drug Com-pany, Inc., 211 NLRB 1063 (1974). That case is alsodistinguishable. There the Board adopted AdministrativeLaw Judge George J. Bott's finding that Glazers did notviolate its duty to bargain by "its failure to supply theUnion with the names and addresses of the personnel ithad employed as replacements for the striking employees"because the union had not demonstrated the relevance ofthat information. Here, I think, the Union has.The criteria for determining whether an employer hasfailed to bargain by furnishing information requested by aunion is succinctly set forth by Judge Bott in Glazers. This,in its entirety, is the portion of Judge Bott's decision whichis relevant to this proceeding:In the circumstances of this case I find no violationof Respondent's duty to bargain in its failure to supplythe Union with the names and addresses of thepersonnel it had employed as replacements for thestriking employees. Although the Act imposes upon anemployer the duty of furnishing a union data in itspossession which is relevant and necessary to theperformance of the bargaining agents' statutory respon-sibilities, where the information sought, as here, bear onmatters other than wages and related data, it isincumbent on the union to demonstrate the relevanceof the information it requests. This the Union did notdo. [211 NLRB at 1066.]Why the union involved in Glazers failed to do so there isunimportant. Whether the Union has done so here is thepoint on which this issue turns.The principle that each case turns on its own facts,emphasized by Judge Bott, also was significant in Shell Oil.There, the Ninth Circuit stressed it even more by citing thefollowing language from the Supreme Court's decision inN.LR.B. v. Truitt Manufacturing Co., 351 U.S. 149 at 153-154 (1956):5Each case must turn upon its particular facts. Theinquiry must always be whether or not under thecircumstances of the particular case the statutoryobligation to bargain in good faith has been met.The particular facts here are that, at the October 20, 1976,negotiating session, Local 270 indicated its willingness to497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsider a strike solution proposed by Respondent whichwould have required it to forgo immediate reinstatementfor the strikers. To determine if all the strikers had, in fact,been replaced and to be able to convince them that theyhad, if they had, Local 270 asked Respondent to documentits position with a list of names. Respondent did notcomply in a timely manner. Thereafter, still concerned thatthe employees it had called out on strike were going to losetheir jobs as a result, Local 270 sought to protect them bytrying, unsuccessfully, to convert the situation into onewhere the fact that permanent replacements had been hiredin their stead would not cost the strikers their jobs. To thatend it tried, unsuccessfully, to create unconditional offersto return to work on October 29, 1976, and reiterated itsrequest for a list on November 18. Local 270's actions onand after October 29 do not alter the fact that the listrequested on October 20 could, by Respondent's admis-sion, have been prepared in less than a day. Whether Local270 acted in good faith when it tried to convert the strike toan unfair labor practice strike is irrelevant. Its actionscorroborate its stated reason for asking for the list in thefirst place. The list was clearly relevant to the purposewhich Local 270 expressed at the October 20, 1976, session.I find, therefore, Respondent violated Section 8(a)(5) and(1) of the Act by failing to furnish the Union with a list ofemployees working in its motel as of October 20, 1976,within a reasonable time after that date.The same principle controls the final 8(a)(5) allegation-that Respondent refused to provide a list as requested inthe Union's letters of May 17 and June 13, 1977. TheGeneral Counsel argues that Local 270 needed such a listin order to administer its contract and that the names andaddresses are not readily available to it from other sources.In the latter connection, he cites high turnover of employ-ees, the absence of a union-security clause in the contract,and limitation on steward access to certain areas of themotel-i.e., Ms. Smalls, the current steward, and Ms.Eaddy, her predecessor, are both waitresses, and diningroom employees are discouraged from going into house-keeping and front desk areas. The Union demonstrated noparticular need for a list in the period between thesettlement agreement of May 24, 1977, and the hearing inAugust. The factors cited by the General Counsel are notsufficient, without more, to create the sort of specialsituation in which the Board has required an employer tofurnish such a list to an incumbent union. Cf. MagmaCopper Company, San Manuel Division, 208 NLRB 329(1974). I find, therefore, Respondent has not violatedSection 8(a)(5) and (1) of the Act by refusing, since May17, 1977, to provide Local 270 with a complete list ofcurrent employees.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAWI. Georgetown Associates d/b/a Georgetown HolidayInn is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees and BartendersUnion Local 270 of the Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By threatening employees with more stringent work-ing conditions because of their union activities, threateningan employee with discharge because of his union activities,promising employees benefits if their union desisted frominvoking the Act on behalf of other employees, interrogat-ing an employee about his union desires, telling anemployee she could not abandon a strike and return towork because she had signed a union card, telling employ-ees they did not deserve their jobs back because they wereengaged in a strike, and refusing to accept grievances froma steward and offering to give her a better deal than anyunion could, Respondent has violated Section 8(a)(1) of theAct.4. By discharging Albertha Beach on March 26, 1977,and Cleo Eaddy and Lois Simpson on March 28, 1977,Respondent has violated Section 8(a)(3) and (1) of the Act.5. By failing to furnish Local 270 with a list ofemployees working in its motel as of October 20, 1976,within a reasonable time after that date, Respondent hasviolated Section 8(aX5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. The allegations of the complaint that Respondentviolated Section 8(a)(3) and (I) of the Act by dischargingHarry Lewis on or about June 15, 1977, and Leroy Steeleand Arlene Gamble on or about June 23, 1977, and byassigning Cleo Eaddy and Lois Simpson to more arduousor less agreeable job tasks and transferring them to lessdesirable work shifts since on or about June 4, 1977, havenot been sustained.8. The allegation of the complaint that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing toprovide Local 270 with a complete list of current employ-ees as requested on or about May 17 and June 13, 1977, hasnot been sustained.9. All full-time and regular part-time housekeepingemployees, laundry employees, restaurant and kitchenemployees, bartenders, and front desk employees at Re-spondent's motel in Georgetown, South Carolina, exclud-ing office clericals, guards, and supervisors as defined inthe Act, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.THE REMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found, remedy them, andpost a notice. Since all of the unfair labor practices whichoccurred after the settlement agreement of May 24, 1977,and justified its being set aside were independent violationsof Section 8(a)(l), it is not necessary that the notice makereference to the 8(a)(3) and (5) violations found herein, forthe notice Respondent posted pursuant to the settlementwas a sufficient posting with respect to those violations.Since Albertha Beach, Cleo Eaddy, and Lois Simpson werereinstated pursuant to the settlement, there is no need foran order that they be reinstated. However, the recordindicates that the backpay they received at that time was a498 GEORGETOWN HOLIDAY INNnegotiated figure and less than 100 percent of full backpay.I shall, therefore, order that they be made whole for anylosses suffered as a result of their discharges, the interest tobe computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).6 Respondent will, ofcourse, receive credit for the money it paid to Ms. Beach,Ms. Eaddy, and Ms. Simpson pursuant to the settlementagreement. Since Respondent did furnish Local 270 with alist of employees at the time the strike ended in December1976, there is no need for an order requiring it to furnish alist of employees as of October 20, 1976, or currently.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER7The Respondent, Georgetown Associates d/b/a George-town Holiday Inn, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with more stringent workingconditions because of their union activities.(b) Threatening employees with discharge because oftheir union activities.(c) Promising employees benefits if their union desistsfrom invoking the Act on behalf of other employees.(d) Interrogating employees about their union desires.(e) Telling employees they cannot abandon a strike andreturn to work because they have signed union cards.(f) Telling employees they do not deserve their jobs backbecause they are engaged in a strike.(g) Refusing to accept grievances from stewards andoffering to give them a better deal than any union can.(h) Discharging employees for reasons proscribed by theAct.(i) Failing to bargain in good faith with Hotel, Motel,Restaurant Employees and Bartenders Union Local 270 ofthe Hotel & Restaurant Employees & Bartenders Interna-tional Union, AFL-CIO, as the collective-bargaining rep-resentative of its employees in the unit found appropriateherein by failing to furnish information to Local 270 whichit requests in the course of its tenure as bargaining agentand which is relevant and necessary to its role.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(j) In any other manner interfering with or attempting torestrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following action necessary to effectuate thepurposes of the Act:(a) Make Albertha Beach, Cleo Eaddy, and Lois Simp-son whole for any losses they suffered as a result of theirdischarges in March 1977 in the manner detailed in thesection above entitled "The Remedy."(b) Upon request, bargain collectively with Hotel, Motel,Restaurant Employees and Bartenders Union Local 270 ofthe Hotel & Restaurant Employees & Bartenders Interna-tional Union, AFL-CIO, in the unit of employees foundappropriate herein.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its motel in Georgetown, South Carolina,copies of the attached notice marked "Appendix." 8 Copiesof said notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(aX3)and (1) of the Act by discharging Harry Lewis on or aboutJune 15, 1977, and Leroy Steele and Arlene Gamble on orabout June 23, 1977, and by assigning Cleo Eaddy andLois Simpson to more arduous or less agreeable jobs andtransferring them to less desirable work shifts since on orabout June 4, 1977, and Section 8(aX5) and (1) by refusingto provide Local 270 with a complete list of currentemployees as requested on or about May 17, 1977, andJune 13, 1977.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."499